El Juez Asociado Sil del Tobo,
emitió la opinión del tribunal.
*629La denuncia dice que el acusado “maliciosa, voluntaria e ilegalmente, y con intención criminal, sustrajo un torito de la propiedad de Manuel Surillo, color Rosco, valorado en $75, el que Atendió al Sr. Elias Coriano, en el Barrio Jácanas, en la suma de $65, en cuenta de un negocio de un terreno.”
El acusado fue juzgado y condenado primeramente en la Corte Municipal de Yabucoa. Apeló para ante la Corte de Distrito de Humacao y de nuevo fué juzgado y condenado, apelando entonces para ante este tribunal.
1. Sostiene el apelante que la denuncia no es suficiente porque en ella no se imputa al acusado la intención de privar al dueño de la cosa hurtada y cita en apoyo de su contención los casos de People v. Brown, 105 Cal. 66, y People v. Morino, 85 Cal. 515.
A nuestro juicio la denuncia es suficiente. Hurto, según el artículo 426 del Código Penal, es el acto de sustraer, con intención criminal, bienes muebles o semovientes, pertene-cientes .a otra persona.
La denuncia alega expresamente la intención criminal y ello es bastante, pero además la denuncia expresa que el to-rito de la propiedad de Manuel Surillo que con intención criminal sustrajo el acusado, éste lo vendió a Elias Corianó beclio del cual se deduce la permanencia de su intención criminal al sustraer la propiedad de que se trata.
En el caso de Brown invocado, la Corte Suprema de California se expresó en los siguientes términos:
“Con los anteriores hechos por base la corte instruyó al jurado como sigue: ‘No creo sea necesario deciros mucho en este caso. Puedo decir, generalmente, que yo creo que el abogado de la defensa aquí presente en su informe os ha expresado muy justamente los principios de derecho que gobiernan este caso, salvo en un particulwr. Al definir a Vds. el delito de hurto mayor, él dice que es esencial que la propiedad sea tomada criminalmente. Esto es cierto; el to-marla con la intención de privar a su dueño de ella; pero él añade *630la conclusión de que tenéis qne concluir que el que la tomaba tenía la intención de privarlo de ella permanentemente. No creo que la ley sea esa. Yo creo que en este caso, por ejemplo, si el demandado tomó esta bicicleta, digamos .que con el fin de correr en ella veinti-cinco millas, con el objeto de trasladarse a alguna parte, y entonces la abandonó para que otro la cogiera, y no tenía la intención de hacer otra cosa que trasladarse a cierta distancia, esto constituiría hurto, tanto como si su intención hubiera sido- tomarla para siempre. Un hombre puede tomar un caballo, por ejemplo, no con la intención de apropiárselo absoluta y permanentemente para su propio uso, sino para montarlo hasta cierta distancia, con determinado objeto, y* luego abandonarlo. Hasta esté punto se lo apropia para sus propios fines y uso criminalmente.’
“Esta instrucción es errónea, y exige una revocación de la sen-tencia. Si la declaración del muchacho es cierta, él no es culpable de hurto al tomar la máquina, sin embargo, bajo la instrucción de la corte, sus propias palabras lo hacían culpable. La corte dijo al jurado que el hurto puede cometerse aún cuando la intención del acusado fuera sólo el tomar .la propiedad para privar a su dueño de ella temporalmente. Creemos que las autoridades forman una cadena ininterrumpida al efecto de que la intención criminal debe ser de privar al dueño de la propiedad permanentemente. El ejemplo con-tenido en las instrucciones de un hombre que toma un caballo es muy amplio por sus términos para basar en él un principio correcto de derecho. Bajo las circunstancias presentadas por el ejemplo, el hombre podría y también podría no ser culpable de hurto. Sería una pura cuestión de hecho para el jurado, que dependería para su verdadera solución de todas las circunstancias que rodearan la tran-sacción. Pero la prueba legal que hay que aplicar a esas circunstan-cias con el fin de determinar el hecho final sobre la culpabilidad o inocencia del hombre es: j Tenía él la intención de- privar permanen-temente al dueño de su propiedad? Si esa no era su intención, no hay intención criminal, y sus actos sólo constituyen una invasión (trespass). Aunque la intención criminal de la parte que toma no ha de ser necesariamente la intención de apropiarse la propiedad para su uso 'personal, sin embargo en todos los casos debe ser la intención de privar a su dueño de la misma, absoluta y permanente-mente. Como casos que directa y cumplidamente sostienen este prin-cipio, citaremos: State v. Davis, 38 N. J. L. 176; 20 Am. Rep. 367; *631State v. Homes, 17 Mo. 379; 57 Am. Dec. 269, y nota 275; State v. South, 28 N. J. L. 28; 75 Am. Dec. 250; State v. Ryan, 12 Nev. 401; 28 Am. Rep. 802; State v. Slingerland, 19 Nev. 135; Desty’s American Criminal Law, Sec. 155 J; People y. Juárez, 28 Cal. 380.”
People v. Brown, 105 Cal. 66.
Billing Case Law, expone la regla así:
“La regla como lia sido expresada generalmente, es que debe baber la intención de privar absoluta y permanentemente al dueño de su propiedad, y que no constituye hurto el tomar una cosa para un fin temporal con la intención hona fide de devolverla, o de pagar por ella.” 17 R. C. L. 27-28.
Aplicada la doctrina en este caso concreto no es posible concluir que la denuncia sea insuficiente. Ya hemos dicho que en ella no solamente se alega la intención criminal del acusado al sustraer, la propiedad de otra persona, lo que hubiera sido bastante, sino que de ella consta además de modo positivo, la permanencia de esa intención.
Es conveniente hacer constar que en Puerto Rico existe una ley, la No. 5 de 1912, por virtud de la cual se agregó al artículo 444 del Código Penal, lo que sigue, castigándose así, como nn caso especial, el llamado “hurto de uso”. ■
“Toda persona que sin la autorización del dueño, o de quien legal o debidamente le represente, tomare intencionalmente un automóvil, bicicleta, bicicleta de motor, coche, calesa, carro, carreta u otro ve-hículo, o un bote de remos, de vela o de motor u otra embarcación, o un caballo padre, yegua, caballo castrado, potro, vaca, novillo, toro, ternera, muía, burro, borrica u otro animal, con el objeto de usar el mismo temporalmente, será culpable del delito menos grave (misdemeanor.) ”
Prescindiendo del resumen y estudiando en sí misma nues-tra decisión en el caso del Pueblo v. Martínez, 5 D. P. R. 23 (2a. Ed.) no es contraria a la doctrina que dejamos expuesta.
2. Alega además el apelante que la corte erró porque la prueba de cargo no sostiene su sentencia. Parece que es en *632relación con este error que se invoca el caso de Morino, supra. En dicho caso—
1 ‘ El acusado pidió a la corte que instruyera al jurado como sigue: ‘Si el jurado cree que el acusado no tenía intención criminal de hui*tar la propiedad en el momento en que la tomó, debe dar un veredicto de absolución, aun cuando creyera que él subsiguiente-mente concibió, la intención de apropiársela.’ La corte dió la pri-mera cláusula de la instrucción, pero se negó a dar la parte que aparece en bastardillas. La instrucción era correcta como proposi-ción abstracta de derecho. (People v. Jersey, 18 Cal. 337; People v. Salorce, 62 Cal. 139; State v. Homes, 17 Mo. 379; 57 Am. Dec. 269, nota en 273; Starck v. State, 63 Ind. 285; 30 Am. Rep. 214). Y la prueba era tal que hacía dicha instrucción aplicable a este caso, y debió haber sido dada. Si la intención criminal existía al tiempo que la propiedad fué tomada era una cuestión cuya resolución debió haber sido dejada al jurado, bajo la instrucción solicitada. La sen-tencia y orden apeladas son revocadas, con instrucciones a la corte inferior de que sobresea la acusación a menos que se demuestre una buena razón para dejar de traer al acusado a juicio.” People v. Morino, 85 Cal. 517-8.
La regla expuesta tiene algunas excepciones. Véase la nota al caso de State v. Homes, reportado en American Decisions, 57 Am. Dec. 275.
Ruling Case Law, en relación con la materia, condensa la jurisprudencia así:
“Aunque parece haber unas cuantas decisiones al efecto de que si el acto inicial de tomar constituyó una transgresión y fué subsi-guientemente seguido por una conversión torticera de la cosa tomada, la intención de hurtar no era necesario que hubiera existido al tiempo de tomar para que aquel acto constituyera hurto, estando basadas tales decisiones en la teoría de que el tomar torticeramente no des-poja al dueño de la posesión y que sin embargo una subsiguiente conversión por la persona que toma tiene tal efecto, y por tanto constituirá hurto cuando vaya acompañada de intención criminal, la regla general es que la intención debe existir al tiempo de tomar, diciéndose que si el tomar u obtener posesión de la propiedad fué legal, el delito no queda cometido mediante conversión subsiguiente, por fraudulenta que ésta sea. Pero la negativa a dar instrucciones *633de acuerdo con esta regla se lia resuelto no ser un error perjudicial cuando la prueba justifica una sola inferencia, a saber, que el acusado tenía la intención de apropiarse el objeto del supuesto liurto al tiempo que lo recibió. Es inmaterial en que preciso momento, du-rante la transacción, tomó forma primeramente la intención criminal de tomar y retener el dinero contra el consentimiento del dueño; cuando quiera que se formara y se pusiera en práctica, animo fu-randi, mediante el acto de llevárselo, desde ese momento el ofensor vino a ser un transgresor, y era culpable de hurto.” 17 R. C. L. 25-26.
El acusado y el perjudicado, según las pruebas, poseían tierras colindantes, y se admite que" indistintamente el ga-nado que también tenían se pasaba de una finca a otra y viciversa. Pero esto no quiere decir que no esté probada desde sn principio la intención criminal. Aunque el torito de Surillo hubiera estado en la finca del acusado porque se hubiera pasado el mismo, cuando el acusado se apoderó de él, si la prueba demostró que tal apoderamiento se llevó a efecto con la intención criminal de privar de él a sn dueño vendiéndolo como suyo el acusado, existiría el delito.
La evidencia fue completamente contradictoria. El acu-sado admitió que vendió el torito que se ocupó en poder de Coriano, pero sostuvo que si así lo hizo fué, porque la res era suya, nacida en su propia finca. La prueba de cargo tendió a demostrar que el torito era el mismo que faltó a Surillo, de la propiedad de éste. La corte resolvió el conflicto en contra del acusado y como no se ha demostrado que actuara movida por pasión, prejuicio o parcialidad, o que cometiera manifiesto error, debe su apreciación prevalecer.
Se confirma la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.